Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	In view of applicant’s amendment filed 06/10/2022, the application is still pending. Claims 22-27 have been added. Applicant’s arguments with respect to claims 1, 9, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Therefore, a FINAL REJECTION is being administered in view of Utkarsh Y. Kakaiya et al. (US Publication 2019/0042329) and Anthony Nicholas Liguori (US Patent 10452570).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-3, 6-17, and 19-27 are rejected under 35 U.S.C. 102(a)(2) as being taught by Utkarsh Y. Kakaiya et al. (US Publication 2019/0042329), hereafter Kakaiya.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
 
Regarding claims 1, 9, and 15 Kakaiya discloses a method comprising: 

a Virtual Device Composition Module (VDCM) performing: 

instantiating a virtual device (VDEV) (via container 210-2) to transmit data to and receive data from assigned resources of a shared physical device (programmable device 100) by accessing an Assignable Device Interface (ADI) (host assignable interface via AFC); (Paragraph [0046]; Figure 2) 

and assigning the virtual device (210-2) to a virtual machine (VM1), the virtual machine to via access the shared physical device (programmable device 100) by access to the ADI (AFC; Paragraph [0046 and 0049]), wherein the VDCM, VDEV, and ADI are consistent with Scalable Input/Output (I/O) Virtualization (S-IOV) (Scalable IOV via host interface 230). (Figure 2)


Claims 2, 10, and 16 are rejected for the reasons set forth hereinabove for claims 1, 9, and 15 and further discloses wherein assigning the virtual device (container 210-2) to the virtual machine (VM1) comprises exposing (base address registers via device feature list) the virtual device to the virtual machine as a virtual peripheral component interconnect (PCI) express enumerated device. (Figure 2 and 5; Paragraph [0062])


Claims 3, 11, and 17 are rejected for the reasons set forth hereinabove for claims 1, 9, and 15 and further discloses wherein the assigned resources (via programmable integrated circuits; Paragraph [0002]) comprise shared physical device resources (endpoint device hardware) assigned to the virtual device for data transfers. (Paragraph [0038])


Claims 6, 12, and 19 are rejected for the reasons set forth hereinabove for claims 1, 9, and 15 and further discloses wherein instantiating a virtual device comprises: 

assigning an identifier (via routing Id associated with virtual and physical function) of the shared physical device to the virtual device; 

preparing a base address register (via BAR) for message signaling interrupts for the virtual device; 

preparing one or more memory-mapped input/output (MMIO) base address registers; (Paragraph [0062])

getting one or more assigned resources and associated register pages and mapping the assigned resources and associated register pages to MMIO memory space for a fast path interface to the virtual device; (Paragraph [0054]) and

designating MMIO memory space for emulated and memory-backed registers for a slow path interface to the virtual device. (Paragraph [0062; Figure 5)


Claims 7 and 20 are rejected for the reasons set forth hereinabove for claims 6 and 19, and further discloses comprising decomposing the virtual device by starting a function level reset of the virtual device and un-mapping the assigned resources (via removing a virtual function) and associated register pages from MMIO memory space for the virtual device. (Paragraph [0080]; Figure 10B)


Claims 8, 14, and 21 are rejected for the reasons set forth hereinabove for claims 1, 9, and 15 and further discloses comprising assigning additional resources to the virtual device based at least in part on a request received during runtime (during operation). (Paragraph [0027, 0066, and 0076])


Claim 13 is rejected for the reasons set forth hereinabove for claim 9, and further discloses comprising instructions, that in response to being executed by at least one processor, cause the at least one processor to decompose the virtual device by starting a function level reset of the virtual device and un-mapping the assigned resources (via removing a virtual function) and associated register pages from MMIO memory space for the virtual device. (Paragraph [0080]; Figure 10B)


Claim 22 is rejected for the reasons set forth hereinabove for claim 15, and further discloses comprising the shared physical device, wherein the shared physical device comprises one or more of: a network controller device, a storage controller device, graphics processing unit (GPU) (GPU), accelerator device (via hardware accelerators 100), or remote direct memory access (RDMA) capable device. (Paragraph [0003])


Claim 23 is rejected for the reasons set forth hereinabove for claim 9, and further discloses wherein memory mapped I/O (MMIO) registers are associated with the ADI and MMIO registers are contained in one or more of address ranges mapped by PCI Express Base Address Registers (BARs) (of the physical device. (Figure 2 and 5; Paragraph [0054 and 0062])


Claim 24 is rejected for the reasons set forth hereinabove for claim 9, and further discloses comprising instructions, that in response to being executed by at least one processor (via Host CPU 200), cause the at least one processor to execute a virtual machine monitor (VMM) (via hypervisor 216) that is to launch the virtual machine (VM1 210-1). (Figure 2)


Claim 26 is rejected for the reasons set forth hereinabove for claim 9, and further discloses wherein the VDCM comprises one or more of: user space library, operating system (OS) kernel, or host driver (via Host OS). (Figure 2)


Claim 27 is rejected for the reasons set forth hereinabove for claim 9, and further discloses wherein requests from the ADI:

are associated with a Requester-ID (via routing Id) for a physical function (PF) that is shared with at least one other ADI, are associated with a Process Address Space Identifier (PASID) to distinguish from the at least one other ADI, and are associated with Interrupt Message Storage (IMS) that store interrupt messages for the ADI. (Paragraph [0049])



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 4, 5, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Utkarsh Y. Kakaiya et al. (US Publication 2019/0042329), hereafter Kakaiya in view of Anthony Nicholas Liguori (US Patent 10452570), hereafter Liguori.

Claims 4 and 18 are rejected for the reasons set forth hereinabove where Kakaiya disclosed claims 3 and 17, Kakaiya does not explicitly disclose wherein the shared physical device comprises a network controller device, the shared physical device resources comprise receive and transmit queues to store the data, and the data comprises packets.

Liguori discloses wherein the shared physical device comprises a network controller device (via NVMe; Column 4 lines 9-21), the shared physical device resources comprise receive and transmit queues (queues) to store the data, and the data comprises packets (via ring buffer). (Column 10 lines 1-8)

Liguori and Kakaiya are analogous art because they are from the same field of endeavor involving FPGA devices enabled to be used by a number of virtual machines.

It would have been obvious to one having ordinary skill at the time the invention was effectively filed to include a network controller device into the system of Kakaiya. The motivation behind the combination would have been to allow optimize software implementation of fungible devices. (Column 4 lines 4-6 of Liguori)


Claim 5 is rejected for the reasons set forth hereinabove where Kakaiya disclosed claim 1, Kakaiya does not explicitly disclose wherein the shared physical device comprises a storage controller device.

Liguori discloses wherein the shared physical device comprises a storage controller device (PCIe controller via USB controller). (Abstract, Column 3 lines 54-64)

Liguori and Kakaiya are analogous art because they are from the same field of endeavor involving FPGA devices enabled to be used by a number of virtual machines.

It would have been obvious to one having ordinary skill at the time the invention was effectively filed to include a storage controller device into the system of Kakaiya. The motivation behind the combination would have been to allow a wide range of device controllers to be emulated in software on the device. (Column 3 lines 54-56 of Liguori)



Claim 25 is rejected for the reasons set forth where Kakaiya disclosed claim 9, Kakaiya does not explicitly disclose wherein the virtual machine to access the virtual device by access to the ADI comprises access to one or more of: transmit/receive queues, command and completion queues, or compute contexts.
 
Liguori discloses wherein the virtual machine (VM virtual machines; Column 1 lines 34-44) to access the virtual device by access to the ADI comprises access to one or more of: transmit/receive queues (circular queues via multiple transaction ring buffers), command and completion queues, or compute contexts.  (Column 6 lines 39-47)

Liguori and Kakaiya are analogous art because they are from the same field of endeavor involving FPGA devices enabled to be used by a number of virtual machines.

It would have been obvious to one having ordinary skill at the time the invention was effectively filed to include transmit/receive queues into the system of Kakaiya. The motivation behind the combination would have been to allow transactions to be retrieved and directed to the endpoint. (Column 6 lines 39-47 of Liguori)



Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rajesh Madukkarumukumana Sankaran, “Introducing Intel Scalable I/O Virtualization”, Published 06/25/2018, pg. 1 and Shawn Joel Dube et al. (US Publication 2018/0357098) for accelerator devices using hypervisor or virtual machine managers.
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013. The examiner can normally be reached Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE J TAYLOR/ 09/08/2022Examiner, Art Unit 2181                                                                                                                                                                                                        
/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181